                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


UNITED STATES OF AMERICA

              v.                                       Case No. 1:19-MJ-291

TEMITOPE OLAIYA,
a.k.a. “Tammy,”

       and

RICHARD ANTHONY WOODYARD
a.k.a. “Richard Anthony Carrington,”

              Defendants.



     AFFIDAVIT IN SUPPORT OF APPLICATION FOR CRIMINAL COMPLAINT

       I, Donald C. Moore, being duly sworn, hereby depose and state:

                                        BACKGROUND

       1.      I am a Special Agent Criminal Investigator with United States Immigration and

Customs Enforcement (“ICE”), Homeland Security Investigations (“PISI”). ICE/HSI is a subordinate

component of the Department of Homeland Security (“DHS”). I have been a DHS/HSI Special

Agent since June of 2004, and I am currently assigned to the Washington Dulles International

Airport (IAD) Investigative Group at the HSI Washington DC (“HSI DC”) field office in Dulles,

Virginia. In my capacity as an HSI Special Agent Criminal Investigator, I have had experience in

criminal investigations involving counter proliferation, transnational gangs, commercial fraud,

counterterrorism, immigration crimes, and financial crimes. I have been trained at the Federal Law

Enforcement Training Center in Brunswick, Georgia, where I have attended and graduated from the
Criminal Investigator Training Program, and the Immigration and Customs Enforcement Special

Agent Training Program. In my capacity as a Special Agent, my duties include investigating

violations of the nation’s immigration, nationality and customs laws.

       2.      This affidavit is submitted in support of an application for a criminal complaint

charging Temitope Olaiya, a.k.a. “Tammy” (OLAIYA) and Richard Anthony Woodyard, a.k.a.

“Richard Anthony Carrington,” (WOODYARD) with conspiracy to import 500 grams or more of a

mixture and substance containing a detectable amount of cocaine, a Schedule II controlled substance,

into the United States from a place outside thereof, in violation of Title 21, United States Code,

Sections 952(a), 960, and 963.

       3.      The facts set forth in this affidavit are based on my personal knowledge and review of

records, documents, and other physical evidence obtained during this investigation, as well as

information conveyed to me by other law enforcement officials. This affidavit does not include each

and every fact observed by me or known to the government. I have set forth only those facts

necessary to support a finding of probable cause.

                                      PROBABLE CAUSE

       4.      On or about February 11, 2019, at approximately 6:45 a.m., an individual arrived at

Washington Dulles International Airport, in Loudoun County, Virginia, within the Eastern District of

Virginia, from Sao Paulo International Airport in Brazil, carrying approximately three kilograms of

cocaine hidden in his luggage. The cocaine had been separated into three foil-wrapped packages,

which were ensconced in the lining of an otherwise-empty, black attache case. This individual later

pleaded guilty to cocaine importation charges and agreed to cooperate with the United States, s/he

will hereinafter be referred to as “CD-I” (cooperating defendant #1).

       5.      At Dulles on February 11, CD-I waived his Miranda rights and agreed to be
interviewed by law enforcement. CD-I stated that the reason he had traveled to Brazil was that a

woman named “Tammy” had agreed to pay him to bring back a suitcase full of “fabric.” CD-I

advised that he met “Tammy” through another acquaintance of his. CD-I stated that he had needed

money, and Tammy agreed to pay him $5,000 if he traveled abroad to bring back “fabric.” “Tammy”

helped CD-I obtain visas to travel and set up bank accounts, ostensibly to facilitate payment. CD-I

stated that he had made two prior trips —to Madagascar and Brazil — and that “Tammy” paid for

some of his expenses, but he did not receive the full $5,000 for the trips. CD-I stated that on this

trip to Brazil, at “Tammy’s” direction, he met someone going by the name “Easy” at a mall in or

around Sao Paulo, and picked up the suitcase, which he said was locked. “Easy” then called an Uber

to take CD-I back to the airport in Sao Paulo, and thereafter, CD-I checked the suitcase and boarded

his flight to return to the United States.

        6.      CD-I consented to a search of his cell phone, and upon reviewing the cell phone, law

enforcement found WhatsApp messages between CD-I and the number (xxx) xxx-2539, in which

CD-I addressed the user as “Tammy.” In the WhatsApp messages, on or about February 5,2019, the

user of (xxx) xxx-2539 provided CD-I with the name of a hotel in Sao Paulo.

        7.      A query of law enforcement databases revealed that the phone number (xxx) xxx-

2539 is associated with OLAIYA. Law enforcement showed CD-I a photograph of OLAIYA, and

he identified her as “Tammy” who had arranged for him to go to Brazil and Madagascar. Law

enforcement reviewed flight records associated with CD-I and discovered that CD-I had, in fact,

traveled to Madagascar on December 22, 2018; to Brazil on January 11,2019; and to Brazil again on

February 5, 2019.

        8.      On or about June 23, 2019, WOODYARD arrived at JFK International Airport in

Queens, New York, on LATAM Flight No. 8180 from Sao Paulo International Airport in Brazil.
WOODYARD is a United States citizen and a resident of the District of Columbia. He was traveling

alone. At the U.S. Customs and Border Protection (CBP) inspection area, WOODYARD was

selected for enforcement examination by CBP officers. WOODYARD claimed ownership of the

bags he was carrying, and when asked if everything inside the bags were his, he stated yes. During

the examination, the officers discovered a black briefcase with an anomaly in the lining of the bag.

The bag was cut, and officers discovered a white powdery substance, which field-tested positive for

the presence of cocaine. Altogether, the CBP officers found approximately 1.15 kilograms of

cocaine hidden in the lining of WOODYARD’s bag. This is consistent with the manner in which the

cocaine was hidden in CD-I’s bag when CD-I arrived at Dulles on February 11, 2019.

       9.      After the CBP officers seized the cocaine from WOODYARD’s bag, WOODYARD

received his Miranda warnings. WOODYARD acknowledged and waived his Miranda rights and

agreed to answer questions. WOODYARD admitted his involvement with OLAIYA in smuggling

cocaine into the United States from Brazil, and admitted that OLAIYA was the intended recipient of

the cocaine in the United States. WOODYARD advised that he lived in the District of Columbia,

and OLAIYA was expecting him to arrive in D.C. on a bus from New York. WOODYARD

consented to the search of his phone, which revealed WhatsApp messages between WOODYARD

and OLAIYA.

       10.     Thereafter, law enforcement officers proceeded to conduct a controlled delivery of the

cocaine to OLAIYA at or near Union Station in Northeast D.C. At approximately 12:40 a.m.

OLAIYA arrived at the designated meeting spot in D.C. and took possession of the package of

cocaine. At that point, both OLAIYA and WOODYARD were arrested.

                                         CONCLUSION

       11.     Based on the foregoing and my training and experience, I submit there is probable
cause to believe that from in and around December 2018 through June 2019, within the Eastern

District of Virginia and elsewhere, OLAIYA, WOODYARE), CD-I, and others both known and

unknown, did unlawfully, knowingly, and intentionally conspire, confederate, and agree to import

into the United States from a place outside thereof 500 grams or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance, in violation of Title

21, United States Code, Sections 952(a), 960, & 963.

       12.     I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge and belief.



                                                                        A. lA(rrmQ-
                                                      Donald C. Moore
                                                      Special Agent
                                                      Department of Homeland Security
                                                      Homeland Security Investigations


Sworn and subscribed to me this 24th day of June, 2019.
                    Is!
      Michael S. Nachmanoff
      United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge
